Citation Nr: 1529868	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-08 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a kidney disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

4.  Entitlement to a disability rating higher than 20 percent for post-operative ray resection, left little finger, with left ring finger tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied the benefits sought on appeal.  

The Veteran testified before the undersigned at a videoconference hearing in September 2014.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims. 

Regarding the Veteran's claim for increase, documents of record available to the Board indicate that the Veteran underwent VA examination most recently in January 2014 to assess the current severity of his service-connected post-operative ray resection, left little finger, with left ring finger tendonitis.  At that time, he complained of tenderness at the amputation site, as well as constant achiness.  He also reported that his remaining fingers have "tingling and throbbing," but no numbness, which had improved since carpal tunnel release surgery he underwent in June 2013.  The examiner noted a scar, which was not noted to be painful.  The examiner found some hypersensitivity to touch at amputation site, but no numbness.  In addition, the Veteran underwent neurological evaluation in January 2014; at that time, he was diagnosed with left hand paresthesias with left ulnar neuropathy, status post left carpal tunnel syndrome with release.  Mild constant and intermittent pain and mild paresthesias/dysesthesias were observed, as was decreased sensation in the left hand.  The examiner diagnosed mild incomplete paralysis of the left median and ulnar nerves, noting an earlier EMG study in rendering the diagnosis.  However, the examiner did not provide an opinion as to whether these disorders are etiologically related to the Veteran's post-operative ray resection, left little finger, with left ring finger tendonitis.

The Board notes that the Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Further, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiners appear to have properly evaluated the Veteran's physical condition at the time of the January 2014 VA examinations.  The Board, however, observes that the Veteran, in his September 2014 hearing before the undersigned Veterans Law Judge, appeared to suggest that his service-connected post-operative ray resection, left little finger, with left ring finger tendonitis had worsened since the VA examinations.  The Board further observes that the January 2014 VA examiner failed to provide opinions as to whether the Veteran's neurological disorders are related to his service-connected left hand disability.  The Board thus finds that additional VA examination is needed to provide current findings with respect to the Veteran's service-connected post-operative ray resection, left little finger, with left ring finger tendonitis.  In sum, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's post-operative ray resection, left little finger, with left ring finger tendonitis.  See 38 U.S.C.A. § 5103A.

Finally, the Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2014).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a) (2014).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c) (2014), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board.)

Here, after the issuance of the most recent SSOC in June 2014, in which the issues on appeal were addressed, the AOJ obtained evidence pertinent to the Veteran's claim in the form of VA medical treatment records.  However, the AOJ did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of these issues has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

In view of the foregoing, the case is REMANDED for the following action:

1. The Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  

The examiner must discuss all symptomatology associated with the Veteran's service-connected post-operative ray resection, left little finger, with left ring finger tendonitis.  In particular, the examiner must describe in detail all symptoms attributed to the service-connected post-operative ray resection, left little finger, with left ring finger tendonitis.  The examiner must indicate the range of motion of the remaining fingers of the left hand, expressed in degrees, and the distance from the proximal transverse crease of the palm, to specifically include limitation of motion due to pain.  The examiner should opine whether there is limitation of motion of other digits or interference with overall function of the hand due to the fifth finger amputation.  

Further, based on a thorough review of the evidence of record, the examiner must provide an opinion as to the whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the currently diagnosed left hand paresthesias with left ulnar neuropathy, status post left carpal tunnel syndrome with release, or any other neurological disorder found to be present, is due to the Veteran's service-connected post-operative ray resection, left little finger, with left ring finger tendonitis.  The examiner must report all symptoms and manifestations of each disorder found to be related to service-connected disability.  

2.  The AOJ must ensure that all examination reports comply with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the above-requested development and any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  Specific consideration must be given to all evidence received since the last SSOC, which was issued in June 2014.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




